Name: Commission Regulation (EC) NoÃ 2134/2004 of 15 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 16.12.2004 EN Official Journal of the European Union L 369/11 COMMISSION REGULATION (EC) No 2134/2004 of 15 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 December 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 15 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 110,3 204 86,2 624 182,9 999 126,5 0707 00 05 052 111,0 220 122,9 999 117,0 0709 90 70 052 115,2 204 69,2 999 92,2 0805 10 10, 0805 10 30, 0805 10 50 204 35,7 382 32,3 388 43,2 528 41,6 999 38,2 0805 20 10 204 59,7 999 59,7 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 72,2 204 42,7 464 171,7 624 80,7 999 91,8 0805 50 10 052 56,1 528 38,6 999 47,4 0808 10 20, 0808 10 50, 0808 10 90 388 150,3 400 78,3 404 105,9 512 105,4 720 74,2 804 167,7 999 113,6 0808 20 50 400 121,4 528 47,1 720 42,1 999 70,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.